  Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 1 of 11                        PageID #: 1



                           United States District Court
                         District of Massachusetts-Boston

BONNIE DIXON-TRIBOU,        )
                            )
                            )                     Civil Action Number: _ _ _ _ _ _ __
            Plaintiff       )
                            )
               v.           )
                            )                     COMPLAINT
ROBERT WILKIE, SECRETARY, )
U.S. DEPARTMENT OF AFFAIRS, )                     JURY TRIAL DEMAND
                            )
            Defendant.       )
                             )



                                        INTRODUCTION

       1.      NOW COMES the Plaintiff, Bonnie Dixon-Tribou (hereinafter "Plaintiff'), and

files this employment-related action to recover damages caused by the United States Veterans

Affairs New England Healthcare System Bedford, Massachusetts for violations of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. ("Title VII").

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       2.      The Plaintiff timely filed for Pre-Complaint Counseling and, thereafter, timely

exhausted the requisite administrative remedies before the Equal Employment Opportunity

Commission for which she filed a timely action for which relief can be granted.

       3.      The EEOC order entering judgment was entered beyond the 180 days of the

formal complaint. The Agency issued its Final Order on August 6, 2019 and notice of rights to

sue with U.S. District Court and a 90 day filing deadline of November 11, 2019 (attached as

exhibit "A"). The Plaintiff has performed all conditions precedent, if any, required for the filing

and pursuit of a claim for judicial relief under Title VII and its related regulations.

                                                   1
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 2 of 11                    PageID #: 2



                                JURISDICTION AND VENUE

       4.      This court has jurisdiction pursuant to 28 U.S.C. §§ 1332, 1343, 29 U.S.C. §621 et

Seq. and 42 U.S.C. §2000e.

       5.      Venue lies in this judicial district pursuant to 28 U. S.C. §1391 (b) as this action

arose within District of Massachusetts by persons employed by the Department of Veterans

Affairs (VA) New England Healthcare System Bedford, Massachusettsthe and stationed in the

District of Vermont who committed the unlawful employment practices alleged herein.

       6.      The records in this case are maintained in a central location and may be readily be

obtained from the Defendant's system of records that are maintained in a central location central

location, and in the Federal District of Massachusetts, and were this action was heard by the

Equal Employment Opportunity Commission Boston District Office and the General Counsel the

VA Office in the District of Massachusetts.

                                          THE PARTIES

       7.      Defendant, Robert Wilkie (hereinafter "Defendant"), is the Secretary of Veterans

Affairs and is responsible for the "control, direction, and management" of the VA. 38 U.S.C. §

303 (2018), and is sued in his official capacity.

       8.      The U.S. Department of Veterans Affairs (VA) which is "an executive

department" of the United States government, 38 U.S.C. § 301, and an "agency" within the

meaning of 42 U.S.C. § 2000e(a) and an "employer" within the meaning of 42 U.S.C. § 2000e(b)

and a covered entity under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

       9.      The Plaintiff is a resident of the Town of Brunswick, State of Maine, in County of

Cumberland.

                                        INTRODUCTION

        10.    This is an action for failure to accommodate, termination, creation of a hostile

                                                    2
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 3 of 11                   PageID #: 3



work environment, denial of due process, and disparate treatment in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.


                                 FACTUAL ALLEGATIONS

         11.   Plaintiff Bonnie Dixon-Tribou (hereinafter "Plaintiff') began her employment

with the Defendant on May 14, 2006 as a Staff Charge Nurse in the Agency's Community Care

Department (nursing home unit) and was recognized as an exceptional employee.

         12.   On October 17, 2007 Plaintiff was assaulted at work by a VA patient and

sustained compensable injury and as a result Plaintiff was unable to return to her position as a

floor charge nurse was accommodated with an administrative position in the Office of the Chief

Nurse.

         13.   Approximately 9 months following the patient assault VA and Plaintiff learned

she was a disabled person and continued the accommodation until 2015.

         14.    In 2015 the Chief Nurse transferred to Boston and the VA immediately withdrew

Plaintiffs accommodations after the chief nurse transferred to Boston and placed her in a

position that did not accommodate her disability.

         15.   After the Plaintiffs accommodations were removed Plaintiff made repeated

requests for reasonable accommodations that were denied. The VA did not provide Plaintiff

necessary and reasonable accommodations, rather, it alleged Plaintiff was "not putting forth an

honest effort in her work" due to the symptoms of her disability aggravated by the Agency's

failure to accommodate her, and terminated her on November 12, 2016 for that allegation.

         16.   Following her termination Plaintiff applied or Federal Disability Retirement

(FDR) from the U.S. Office of Personnel Management (OPM), the forum of competent




                                                3
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 4 of 11                    PageID #: 4



jurisdiction to determine whether or not Defendant was terminated for her disability or not. OPM

held the VA's allegations of unsatisfactory performance were due to Plaintiffs disability.

       17.     Defendant objected to Plaintiffs disability retirement application by alleging her

was intentional and not due to a disability.

        18.    To support its allegations the VA withheld material evidence from OPM (the

forum of competent jurisdiction) and made false statements to block Plaintiffs disability

retirement. The Defendant alleged Plaintiffs failure to put "forth and honest effort in her work"

was not related to her disability and her retirement was initially denied March 25, 2019.

        19.    In April 2019 Plaintiff appealed OPM' s original denial of her disability retirement

application to the Merit Systems Board (MSPB Docket No: PH-0752-17-0113-I).

        20.     When OPM received Plaintiffs appeal it reviewed the record and found she was

disabled and entitled to a disability retirement due to her unaccommodated disabilities.

        21.     In May 2019 OPM filed a motion with the MSPB to find Plaintiffs appeal moot

as her disability retirement application was approved and the VA charge for and Defendant's

allegations of willful under performance was dismissed as Plaintiffs the alleged under

performance was due to Plaintiffs disability.

        22.     The MSPB allowed OPM' s motion and held the Plaintiffs appeal moot after it

was notified that Plaintiffs disability retirement application was approved.

        23.     OPM, a forum of competent jurisdiction held that Plaintiff had submitted

sufficient evidence to prove her the Defendants' allegations of underperformance were based on

symptoms of her disability.

        24.     Immediately after OPM notified her disability was approved she notified the

Defendant and EEOC that her disability retirement was approved but the MSPB decision that



                                                 4
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 5 of 11                       PageID #: 5



he alleged underperformance disciplinary termination was improper because she was disabled

and was not properly accommodated.

       25.     Due to the Defendant's failure to reasonably accommodate Plaintiff and unjust

discriminatory termination Plaintiff has suffered financial loss, physical and emotional pain and

suffering, and is entitled to damages.

       26.     Despite the OPM and MSPB's decision Defendant pursued its allegations

underperformance were not due to Plaintiffs negligence and Defendant submitted a Motion for

Summary Judgment to the EEOC that Plaintiffs alleged still alleged Plaintiffs alleged

underperformance was disciplinary and not due to its failure to accommodate.

        27.    OPM's decision was ignored by the Defendant and her official personnel records

were not corrected.

        28.    Defendant's statement of reasons for Plaintiffs termination was pretext for

discrimination and caused her to suffer financial loss, physical and emotional pain and suffering,

and is entitled to damages.

        29.     Plaintiff has suffered ongoing and continuous retaliation as a result of her

protected activities, including but not limited to hostile work environment, abusive and disparate

treatment.

                                           COUNT ONE
                                      Disability discrimination

        30.     Plaintiff re-alleges the above paragraphs 1 through 29 above and incorporates

them herein by reference.

        31.     Plaintiff is bringing t~is action pursuant to the provisions of Rehabilitation Act.

        32.     Under the Rehabilitation Act, the Federal Government cannot discriminate against

an employee on the basis of that employee's disability.


                                                  5
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 6 of 11                       PageID #: 6



        34.     The facts stated above show that the Agency took action and treated Plaintiff

differently because of her disability.

        35.     The Defendant determined the Plaintiff has made a prima facie case of

discrimination in its Notice of Right to File a Formal Complaint of Discrimination and has given

her a right to appeal its actions to this Court.

        36.     As shown in the facts stated above, the Defendant did not remedy any

discrimination that was reported by the Plaintiff.

        37.     Based on the facts alleged herein Defendant does not have a legitimate non-

discriminatory reason to justify its actions.

        38.     Even if the Defendant produces a reason for the discriminatory actions they are

simply pretext for discrimination based on the facts alleged and sustained by the Office of

Personnel Management (OPM) and Merit Systems Protection Board (MSPB).

        39      Based on above paragraphs 1-38 the Defendants actions constitute discrimination,

to which the Plaintiff suffered damages as the proximate cause of the discrimination, and as such

Plaintiff is entitled to damages as prayed for below.

                                         COUNT TWO
                       [Hostile Work Environment (Disability and Reprisal)]

        40.      Plaintiff alleges the above Paragraphs 1-39 as if fully stated and incorporates them

herein by reference.

        41.      Plaintiff is bringing this action pursuant to the provisions of the Rehabilitation

 Act.

         42.     It is unlawful under both Rehabilitation Act and American with Disabilities Act

 for an employer to cause or allow to continue a hostile work environment on the basis of a

 person's disability or because of an employee' s engagement of the EEO process.


                                                     6
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 7 of 11                      PageID #: 7



        43.     Based on the facts alleged in above Paragraphs 1-42 the Plaintiff was engaged in

EEO activity is in a protected class for that activity and was subject to retaliation by Defendant

for participation in that activity.

                                        COUNT THREE
                  Retaliation in Violation of Title VII, 42 U.S.C. §2000, et seq.

        44.     Paragraphs 1 through 43 are hereby incorporated by reference in this Count Three

the same as if fully pled herein.

        45.     During the course of his employment with Defendant, Plaintiff engaged in

protected activities within the meaning of Title VIL Plaintiff made good faith complaints of

discrimination and harassment in direct violation of VA official policies VA personnel a required

to follow.

        46.      Defendant and his employee were aware that Plaintiff had engaged in protected

activities.

                                           COUNT FOUR
                             (Collateral attack and abuse of authority)

        47.      Plaintiff alleges paragraphs 1 through 46 above and incorporates them herein by

reference.

        48.      This cause of action is pursuant to the Rehabilitation Act under which the Federal

Government is required to provide accommodations for disabled people that are reasonable.

         49.     Based on the facts above, Plaintiff can show that her requested accommodations

were reasonable.

         50.     Based on the above elements of her claim, and Plaintiff right to file a formal

 complaint of discrimination Plaintiff, causing has proven before the OPM and MSPB that

Defendant abused his authority to discriminated against, and continues to discriminate against



                                                  7
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 8 of 11                     PageID #: 8



Plaintiff as alleged and continues to suffer from Defendant's abuse of authority and Plaintiff is

entitled to damages as prayed for below.

                                    REMEDIES and RELIEF

       51.     The Plaintiff is entitled to relief under Title VII for her employer's unlawful

discriminatory conduct and retaliation, including but not limited to for the Employer's disparate

treatment of the Plaintiff for engaging in protected activities.

        52     Plaintiff respectfully requests that the Court enter judgment in her favor against

the Defendant and direct the following relief.

        53 .    A money judgment representing compensatory damages, including lost wages,

and all other sums of money, including retirement benefits and other employment benefits,

together with interest thereon;

        54.     A money judgment representing liquidated damages for the Defendants' willful

violations of Title VII, and any related statutes, regulations and rights.

        43.     An order to correct Plaintiffs federal personnel records showing she was not

terminated for disciplinary reasons.




Dated: November 6, 2019                                  Submitted for Complainant,
                                                         Bonnie Dixon-Tribou bY. er atto ey,



                                                           obert F. Stone, Esq.
                                                         Law Office of Robert
                                                         P.O. Box 183
                                                         Deerfield, MA 01373
                                                         (413) 269-4421
                                                         Fax (13) 208-0215
                                                         rfstoneesq @comcast.net

                                                   8
   Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 9 of 11                     PageID #: 9



                                CERTICICATE OF SERVICE

       I, Robert F. Stone, Esq., certify this complaint was filed with the U.S. District Court for

the District of Massachusetts via CM/ECF this 6th day ofNovember 2019.


       Clerk of the Court
       U.S. District Court District
       for the District of Massachusetts
       John Joseph Moakley U.S. Courthouse
       1 Courthouse Way, Suite 2300
       Boston, Massachusetts 02210




Date: November 6, 2019




                                                 9
  Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 10 of 11                      PageID #: 10



                                CERTICICATE OF SERVICE

       I, Robert F. Stone, Esq., certify this complaint was filed with the U.S. District Court for

the District of Massachusetts via CM/ECF this 6th day ofNovember 2019.


       Clerk of the Court
       U.S. District Court District
       for the District of Massachusetts
       John Joseph Moakley U.S. Courthouse
       1 Courthouse Way, Suite 2300
       Boston, Massachusetts 02210




Date: November 6, 2019                                Signed: /s/1wbert      f. Stone
                                                       Robert F. Stone




                                                 9
 Case 2:20-cv-00379-NT Document 1 Filed 11/08/19 Page 11 of 11                       PageID #: 11



                                CERTICICATE OF SERVICE

       I, Robert F. Stone, Esq., certify this complaint was filed with the U.S. District Court for

the District of Massachusetts via CM/ECF this 6th day ofNovember 2019.


       Clerk of the Court
       U.S. District Court District
       for the District of Massachusetts
       John Joseph Moakley U.S. Courthouse
       1 Courthouse Way, Suite 2300
       Boston, Massachusetts 02210




Date: November 6, 2019                                Signed: /s/'Ro6ert     f. Stone
                                                       Robert F. Stone




                                                 9
